                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 ANDREW BEVINS, JR.,                          :       Case No. 1:20-cv-166
                                              :
        Petitioner,                           :       Judge Timothy S. Black
                                              :
 vs.                                          :       Magistrate Judge Michael R. Merz
                                              :
 WARDEN, Madison Correctional                 :
 Institution,                                 :
                                              :
        Respondent.                           :

                         DECISION AND ENTRY
                    AFFIRMING THE TRANSFER ORDER
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 18)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Michael R. Merz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on October 13, 2020, ordered that

this habeas petition should be transferred to the Sixth Circuit Court of Appeals for

determination under 29 U.S.C. § 2244(B) on whether it may proceed as a second or

successive application. (Doc. 18).

       However, noting that the transfer order would strip this Court of jurisdiction, the

Magistrate Judge instructed the Clerk not to effect the transfer until: (1) the date on which

Petitioner’s time to object expired pursuant to Fed. R. Civ. P. 72(a); or (2) if objections

were filed, the undersigned had an opportunity to review the pleadings. (Doc. 18 at 7).

Petitioner Andrew Bivens, Jr. filed objections to the transfer order. (Doc. 19).
       As required by Fed. R. Civ. P. 72(a), the Court has reviewed the comprehensive

findings of the Magistrate Judge, the filings in this matter, and Petitioner’s objections.

Upon consideration of the foregoing, the Court finds that the transfer order (Doc. 18)

should be and is hereby adopted in the entirety and affirmed.

       Petitioner objects to the Magistrate Judge’s decision, arguing that the petition

should not be transferred because the Magistrate Judge refused to consider the state court

record related to his arrest date and indictment. (Doc. 18 at 2). The Court finds that this

objection is not well-taken.

       Before venturing into the state court record, the Magistrate Judge was required to

determine whether this Court may exercise jurisdiction over this habeas petition. This

analysis did not require review of the state court proceedings; instead, it required the

Magistrate Judge to analyze the Petition (Doc. 1), Petitioner’s first habeas petition (Case.

No. 1:08-cv-520 (S.D. Ohio)), and the other pleadings in the instant action.

       Based on this review, the Magistrate Judge concluded – and this Court agrees –

that this habeas petition is second or successive to Petitioner’s first habeas petition. This

conclusion was not clearly erroneous nor contrary to law. Fed. R. Civ. P. 72(a). “[W]hen

a second or successive petition for habeas corpus relief or § 2255 motion is filed in the

district court without § 2244(b)(3) authorization from [the Court of Appeals], the district

court shall transfer the document to this court pursuant to 28 U.S.C. § 1631.” Askew v.

Bradshaw, 636 F. App’x 342, 345 n.1 (6th Cir. 2016) (citing In re Simms, 111 F.3d 45,

47 (6th Cir. 1997)) (emphasis added).




                                              2
        Accordingly, for the reasons stated above:

        1.      The Transfer Order (Doc. 18) is ADOPTED and AFFIRMED;

        2.      Plaintiff’s objections (Doc. 19) are OVERRULED; and

        3.      The case is hereby TRANSFERRED to the Sixth Circuit Court of Appeals
                for determination under 29 U.S.C. § 2244(B) whether it may proceed.

        IT IS SO ORDERED.

Date:        5/3/2021                                     s/Timothy S. Black
                                                        Timothy S. Black
                                                        United States District Judge




                                             3
